DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.

Response to Arguments
Applicant’s arguments see page 10, filed April 27, 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections have been removed based on the current claim amendments.
Applicant’s arguments see pages 10-22, filed April 27, 2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been removed based on the current claim amendments.



EXAMINER’S AMENDMENT
The Examiner is making an amendment to cancel claim 11 and incorporate those features into claim 10 to remove 35 U.S.C. 112(b) antecedent basis issues to put the case in condition for allowance. 

1. (Previously Presented) A method for displaying a virtual object, the method comprising: a terminal device worn by a user acquiring first spatial position information of a marker relative to the terminal device, wherein the marker is disposed on a physical object other than the user; determining a target region of the physical object according to a selection operation, wherein the selection operation is determined by a control device; acquiring second spatial position information of the marker relative to the target region of the physical object; determining third spatial position information of the terminal device relative to the target region based on the first spatial position information and the second spatial position information; generating the virtual object based on the third spatial position information; and acquiring a scaling ratio between the virtual object and the target region; determining, with the target region as an origin, spatial coordinates and rotation information of the terminal device relative to the target region, according to the third spatial position information; assigning, in a content space, the determined spatial coordinates and the determined rotation information to the terminal device and the virtual object, the content space having the virtual object as an origin; determining display coordinates of the virtual object based on the scaling ratio, the assigned spatial coordinates and the assigned rotation information; generating and rendering the virtual object based on the display coordinates;   displaying the virtual object, thereby the user views the virtual object, through the terminal device worn by the user, on the target region of the physical object, and the method further comprises: acquiring movement parameters of the marker relative to the terminal device, when the position and pose information of the marker 
2. (Canceled)  
3. (Previously Presented) The method according to claim 1, wherein acquiring the scaling ratio between the virtual object and the target region comprises: determining a ratio of a size of the virtual object to a size of the target region as the scaling ratio; or determining a product of the ratio of the size of the virtual object to the size of the target region and a preset coefficient as the scaling ratio.  
4. (Previously Presented) The method according to claim 1, wherein there are at least two virtual objects, and for each of the at least two virtual objects, acquiring the scaling ratio between the virtual object and the target region comprises: acquiring the scaling ratio of the virtual object to the target region; determining a corresponding region of the virtual object on the target region; and   adjusting the scaling ratio corresponding to the virtual object according to the corresponding region of the virtual object on the target region.  
5. (Canceled)  
6. (Previously Presented) The method according to claim 1, further comprising: enlarging the scaling ratio when an enlargement instruction for the virtual object is received; and reducing the scaling ratio when a reduction instruction for the virtual object is received.  
7-8. (Previously Cancelled)  
  
9. (Original) The method according to claim 1, wherein acquiring the second spatial position information comprises: acquiring fourth spatial position information of the marker relative to the physical object and fifth spatial position information of the target region relative to the physical object; and determining the second spatial position information of the marker 
10. (Currently amended) A terminal device, comprising: a memory having a computer program stored therein; and a processor, the computer program, when executed by the processor, causing the processor to execute steps of: the terminal device acquiring first spatial position information of a marker relative to the terminal device worn by a user, wherein the marker is disposed on a physical object other than the user;  acquiring fourth spatial position information of the marker relative to the physical object and fifth spatial position information of the target region relative to the physical object; acquiring second spatial position information of the marker relative to the target region of the physical object based on the fourth spatial position information and the fifth spatial position information; determining third spatial position information of the terminal device relative to the target region based on the first spatial position information and the second spatial position information; acquiring a scaling ratio between the virtual object and the target region; determining display coordinates of the virtual object based on the scaling ratio and the third spatial position information; generating and rendering the virtual object based on the display coordinates; superimposing the virtual object, thereby the user views the virtual object, through the terminal device worn by the user, on the target region of the physical object, acquiring movement parameters of the marker relative to the terminal device, when the position and pose information of the marker relative to the terminal device changes, re-determining relative position information between the marker and the terminal device according to the movement parameters; re-acquiring the display coordinates of the virtual object according to the re-determined relative position information, and re-rendering the virtual object using the re-acquired display coordinates.  

11. (Cancelled) 

12. (Original) The terminal device according to claim 11, wherein acquiring the scaling ratio between the virtual object and the target region comprises: determining a ratio of a size of the virtual object to a size of the target region as the scaling ratio; or determining a product of the ratio of the size of the virtual object to the size of the target region and a preset coefficient as the scaling ratio.  
13. (Original) The terminal device according to claim 11, wherein there are at least two virtual objects, and for each of the at least two virtual objects: acquiring the scaling ratio between the virtual object and the target region comprises: acquiring the scaling ratio of the virtual object to the target region; determining a corresponding region of the virtual object on the target region; and adjusting the scaling ratio corresponding to the virtual object according to the corresponding region of the virtual object on the target region.  
14. (Previously Presented) The terminal device according to claim 11, wherein determining the display coordinates of the virtual object comprises: determining, with the target region as an origin, spatial coordinates and rotation information of the terminal device relative to the target region according to the third spatial position information; assigning, in a content space, the determined spatial coordinates and the determined rotation information to the terminal device and a virtual object in a content space, the content space having the virtual object as an origin; and determining the display coordinates of the virtual object based on the scaling ratio, the assigned spatial coordinates and the assigned rotation information.  
15. (Original) The terminal device according to claim 10, wherein the processor further executes:   enlarging the scaling ratio when an enlargement instruction for the virtual object is received; and reducing the scaling ratio when a reduction instruction for the virtual object is received.  
16. (Previously presented) The terminal device according to claim 10, wherein prior to executing the step of acquiring the second spatial position information, the processor further 
17. (Original) The terminal device according to claim 16, wherein determining the target region of the physical object comprises: acquiring position and pose information of a control device; and determining the target region based on the position and pose information of the control device.  
18. (Previously Presented) A non-transitory computer readable storage medium having a computer program stored thereon, the computer program, when executed by a processor, causing the processor to execute steps of: a terminal device acquiring first spatial position information of a marker relative to the terminal device worn by a user, wherein the marker is disposed on a physical object other than the user; acquiring second spatial position information of the marker relative to a target region of the physical object; determining third spatial position information of the terminal device relative to the target region based on the first spatial position information and the second spatial position information; acquiring a scaling ratio between the virtual object and the target region;  determining, with the target region as an origin, spatial coordinates and rotation information of the terminal device relative to the target region, according to the third spatial position information; assigning, in a content space, the determined spatial coordinates and the determined rotation information to the terminal device and the virtual object, the content space having the virtual object as an origin; determining display coordinates of the virtual object based on the scaling ratio, the assigned spatial coordinates and the assigned rotation information; generating and rendering the virtual object based on the display coordinates; and displaying the virtual object, thereby the user views the virtual object, through the terminal device worn by the user, on the target region of the physical object.  
19. (Cancelled)  
20. (Cancelled)  

22. (Previously presented) The terminal device according to claim 10, wherein superimposing the virtual object on the target region of the physical object comprises: changing positions of the virtual object viewed by the user as well as the user moves.  
23. (Previously Presented) The method according to claim 1, wherein the movement parameters comprises an angle, a distance, an orientation of movement of the marker relative to the terminal device.  
24. (Previously Presented) The method according to claim 1, further comprising:   determining, by the terminal device, an enlargement instruction for the virtual object or a reduction instruction for the virtual object, according to a length of time duration during which the user observes the virtual object.  
25. (Previously Presented) The terminal device according to claim 10, wherein the processor further executes: determining, by the terminal device, an enlargement instruction for the virtual object or a reduction instruction for the virtual object, according to a length of time duration during which the user observes the virtual object.  
26. (Previously Presented) The non-transitory computer readable storage medium according to claim 18, wherein the steps further comprise: determining, by the terminal device, an enlargement instruction for the virtual object or a reduction instruction for the virtual object, according to a length of time duration during which the user observes the virtual object.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Allowable Subject Matter

Claims 1, 3, 4, 6, 9-18, and 21-26 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, none of the cited prior art alone or in combination provides motivation to teach “determining display coordinates of the virtual object based on the scaling ratio, the assigned spatial coordinates and the assigned rotation information; generating and rendering the virtual object based on the display coordinates” and “acquiring movement parameters of the marker relative to the terminal device, when the position and pose information of the marker relative to the terminal device changes, re-determining relative position information between the marker and the terminal device according to the movement parameters; re-acquiring the display coordinates of the virtual object according to the re-determined relative position information, and re-rendering the virtual object using the re-acquired display coordinates” as the references only teach placing objects in virtual reality based on gaze determination and various other user inputs in conjunction with techniques for optimizing virtual object display through position and distance determinations to provide various graphic display effects, however the references fail to explicitly define a process which determines the display coordinates for the object in virtual space with the 3 parameters specified above, and then re-acquiring the display coordinates in relation to analysis of motion parameters of the augmented reality marker with respect to its relationship with the user worn device in conjunction with the remaining limitations of 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 10, none of the cited prior art alone or in combination provides motivation to teach “acquiring a scaling ratio between the virtual object and the target region; determining display coordinates of the virtual object based on the scaling ratio and the third spatial position information; generating and rendering the virtual object based on the display coordinates” and “acquiring movement parameters of the marker relative to the terminal device, when the position and pose information of the marker relative to the terminal device changes, re-determining relative position information between the marker and the terminal device according to the movement parameters; re-acquiring the display coordinates of the virtual object according to the re-determined relative position information, and re-rendering the virtual object using the re-acquired display coordinates” as the references only teach placing objects in virtual reality based on gaze determination and various other user inputs in conjunction with techniques for optimizing virtual object display through position and distance determinations to provide various graphic display effects, however the references fail to explicitly define a process which determines the display coordinates for the object in virtual space with the parameters specified above, and then re-acquiring the display coordinates in relation to analysis of motion parameters of the augmented reality marker with respect to its relationship with the user worn device in 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to independent claim 18, none of the cited prior art alone or in combination provides motivation to teach “acquiring a scaling ratio between the virtual object and the target region; determining, with the target region as an origin, spatial coordinates and rotation information of the terminal device relative to the target region, according to the third spatial position information; assigning, in a content space, the determined spatial coordinates and the determined rotation information to the terminal device and the virtual object, the content space having the virtual object as an origin; determining display coordinates of the virtual object based on the scaling ratio, the assigned spatial coordinates and the assigned rotation information; generating and rendering the virtual object based on the display coordinates; and displaying the virtual object, thereby the user views the virtual object, through the terminal device worn by the user, on the target region of the physical object” as the references only teach placing objects in virtual reality based on gaze determination and various other user inputs in conjunction with techniques for optimizing virtual object display through position and distance determinations to provide various graphic display effects, however the references fail to explicitly define a process which determines the display coordinates for the object in virtual space with the 3 parameters specified above, in relation to the movement of the terminal device in conjunction with the remaining limitations of claim 
In addition, there is no teaching, suggestion, or motivation found in the current references and none that can be inferred from the examiner’s own knowledge with respect to the current limitation.
In regards to dependent claims 3, 4, 6, 9, 11-17, and 21-26, these claims depend from allowed base claims 1, 10, and 18, and thus are allowed under the same rationale as provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion      
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2017/061696 A1 – Reference is of particular relevance to the application as it discloses a virtual reality display method for acquiring real-world object information based on a binocular view of a user and then displaying the acquired object information with a VR image.
US 2015/0049201 A1 – Reference is of particular relevance to the application as it discloses an apparatus for calibrating an augmented reality (AR) device having an optical see-through head mounted display (HMD) that obtains 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/TERRELL M ROBINSON/Examiner, Art Unit 2619